              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,             NO. 5:20-mj-00011

           v.                         (SAPORITO, M.J.)

EDGAR MENDOZA,

           Defendant.


                            MEMORANDUM

     This matter is before the court on the motion for review of detention

order (Doc. 19) filed by the defendant, Edgar Mendoza. On February 20,

2020, Mendoza appeared before the undersigned United States

Magistrate Judge for an initial appearance.      At that time, Mendoza

waived his right to a detention hearing but reserved his right to petition

the court for a detention hearing once a suitable release plan was

formulated. Thereafter, upon the filing of a motion for release (Doc. 14),

we conducted a detention hearing on March 11, 2020. After the hearing,

we ordered that Mendoza be detained pending trial, and he has been in

custody since. (Doc. 18).

     Mendoza now asks that we reconsider our order and assigns two

reasons in support as follows: (1) for the tax year 2019, he resided and
worked in Houston, Texas and earned $30,000 of taxable income

pursuant to a redacted Form 1099 which is attached to his motion (Doc.

19-1); and (2) the risks of being confined in a large group during the

COVID-19 global pandemic justify a release, if only temporary. In his

motion, Mendoza attached a certificate of non-concurrence (Doc. 19, at 4)

certifying that the assigned assistant United States attorney does not

concur in his motion. Mendoza filed a brief in support of his motion (Doc.

20), and his counsel filed a notice of non-resolution (Doc. 22). In the

notice of non-resolution, defense counsel states that the issue of release

was not resolved and that an in-court hearing is not necessary. The

government has filed a brief in opposition to the defendant’s motion (Doc.

24).

I.     Statement of Facts

       Mendoza is charged in a complaint supported by an affidavit with

knowingly distributing and possessing with intent to distribute more

than 50 grams of a mixture and substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). If convicted, he faces a

maximum term of imprisonment of greater than 10 years.            At the


                                    2
detention hearing held on March 11, 2020, the parties agreed that the

presumption under 18 U.S.C. § 3142(e)(3) applied.1 The Government

proffered that Mendoza was part of a conspiracy that imported

substantial quantities of methamphetamine into the Middle District for

distribution. We found that the defendant did not introduce sufficient

evidence to rebut the presumption and no combination of conditions

would ensure Mendoza’s appearance at trial and the safety of the

community. Therefore, his detention was ordered.

     After considering the factors set forth in 18 U.S.C. § 3142(g) and

the information presented at the detention hearing, we concluded that

Mendoza be detained pending trial because the government proved by

clear and convincing evidence that no condition or combination of

conditions of release will reasonably assure the safety of any other person

in the community.      We found that the government proved by a

preponderance of evidence that no condition or combination of conditions

of release will reasonably assure Mendoza’s appearance as required. We

also found that Mendoza did not produce that quantum of evidence



1The rebuttable presumption in 18 U.S.C. § 3142(e)(3) reflects a
Congressional finding that drug trafficking is a danger to the community
and drug traffickers pose special flight risks.
                                     3
necessary to overcome the presumption. In addition to the findings made

on the record at the hearing, the reasons for detention included the

following: the weight of evidence against the defendant is strong; he is

subject to a lengthy period of incarceration if convicted; his lack of stable

employment; and his lack of significant community or family ties to this

district.

      In his motion for review of detention order, Mendoza contends that

we concluded that, because of a lack of credible evidence regarding

Mendoza’s stated proffered employment, he had not rebutted the

presumption that detention was necessary to assure his appearance and

to protect the community. Further, Mendoza seeks reconsideration of our

order of detention, if only temporarily, due to the risks associated with

being confined in a large group during the COVID-19 global pandemic.

For the reasons discussed herein, we will deny Mendoza’s motion.

II.   Discussion

            a. Employment Status

      In his brief, Mendoza reargues much of the same evidence which he

proffered at the detention hearing, i.e., that: he is a 28 year old United

States citizen with a limited criminal record; if released, he would live


                                     4
with his brother, Hexon Padilla, in Houston, Texas, who is also willing to

act as Mendoza’s third-party custodian; Padilla works full-time, has no

criminal history, and will be able to secure employment for Mendoza if

he is released; Mendoza has strong family ties with the Houston

community where he has lived for the past eight years; his girlfriend of 5

years resides in Houston and she is expecting to give birth to his child;

Mendoza has a strong, almost uninterrupted work history starting with

Lone Star Staffing agency, JF Body and Paint Shop, Jetall Company,

Dollar Tree, and other manufacturing/shipping positions; Mendoza has

an HVAC certification which allowed him to use his skills during his five

years of employment as a maintenance engineer for Jetall Company, and

since his layoff from that position in 2019, Mendoza worked as an

independent contractor for a masonry company for the remainder of the

year; if released, Mendoza will seek/maintain full-time employment; and

he was arrested without incident, he is not a danger to the community,

he has no history of violence, and he is amenable to the imposition of

conditions of release that are deemed appropriate, including house arrest

with electronic monitoring.




                                    5
     At the hearing, when asked about his 2019 employment with Jetall

Company, Mendoza amended his proffer by stating that his employment

ended in January 2019, and that he worked for a company “under the

table” thereafter. In his motion, he attached a redacted Form 1099 which

states that in calendar year 2019 he resided in Houston, Texas, worked

for an unnamed Houston, Texas company, and earned $30,000 of taxable

income. We are not persuaded by this additional submission. A review

of the Form 1099 does not state the name of the employer, only the

employer’s address. For all those reasons, the Form 1099 submission

does not persuade us to reconsider our detention order nor do we find

that it overcomes the presumption in the Bail Reform Act.

        b. COVID-19 Global Pandemic

     In addition, Mendoza contends that we should reconsider our order

of detention, if only temporarily, because of the risks associated with him

being confined at the Lackawanna County Prison (LCP) in a large group

during the COVID-19 global pandemic. He seeks release under 18 U.S.C.

§ 3142(i) which allows a judicial officer, by subsequent order, to permit

the temporary release of a person to the extent that the judicial officer




                                    6
determines such release to be necessary for preparation of the person’s

defense or another compelling reason.

     We are mindful of the unprecedented magnitude of the COVID-19

pandemic and the extremely serious health risks it presents. 2 We are

also cognizant that the President of the United States has declared a

national emergency and that the Governor of the Commonwealth of

Pennsylvania3 has also declared a state of emergency to address the

needs of the nation and the Commonwealth respectively.         We also

recognize that public health officials have strenuously encouraged the

public to practice “social distancing,” to hand-wash and/or sanitize

frequently, and to avoid close contact with others—all of which presents



2 World Health Organization, “WHO characterized COVID-19 as a
pandemic”         March        25,        2020,        available     at
https://www.who.int/emergencies/diseases/novel-coronavirus-
2019/events-as-they-happen
3 Governor Thomas Wolf ordered all non-essential business in the

Commonwealth to close on March 20, 2020, and he extended the closure
of non-essential businesses and schools “indefinitely” to slow the
progression of the pandemic. “Gov. Wolf and Sec. of Health Expand ‘Stay
at Home’ Order to Carbon, Cumberland, Dauphin and Schuylkill
Counties, Extend School Closures Indefinitely,” March 30, 2020,
available at https://www.governor.pa.gov/newsroom/gov-wolf-and-sec-of-
health-expand-stay-at-home-order-to-carbon-cumberland-dauphin-and-
schuylkill-counties-extend-school-closures-indefinitely/


                                   7
challenges in detention facilities. See United States v. Martin, No. PWG-

19-140-13, 2020 WL 1274857 *2 (D. Md. Mar. 17, 2020). However, a

defendant should not be entitled to temporary release under § 3142(i)

based solely on generalized COVID-19 fears and speculation. United

States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895 *3 (D. Kan.,

Mar. 25, 2020). We must make an individualized determination as to

whether COVID-19 concerns are compelling in a particular case to justify

temporary release under § 3142(i). Id. Mendoza has not alleged that he

suffers from any condition which increases his risks from exposure to the

COVID-19 virus. Rather, in his brief in support of his motion, he argues

that despite his relatively young age and good health, “[h]e is at a

heightened risk of contracting Covid-19 due to his pretrial detention at

the [LCP].” (Doc. 20, at 10).

     Attached as an exhibit (Doc. 24-1) to the Government’s brief is a

memorandum from Timothy M. Betti, Warden dated March 13, 2020,

addressed to the LCP staff. In the memorandum, Warden Betti itemized

new procedures which the prison will begin implementing designed to




                                   8
prevent the introduction of the COVID-19 virus into the facility. 4 In

addition, Warden Betti further stated that as of March 13, 2020, there

are no known cases of the COVID-19 virus or its associated illnesses by

the staff or the inmates.     Nevertheless, in a telephone conference

initiated by Government counsel with the court and defense counsel on

April 2, 2020, we were informed by Government counsel of a report that

a LCP guard has recently tested positive for the COVID-19 virus;

however, to the best of Government counsel’s knowledge and information,

the guard did not have any prior contact with Mendoza or any other

federal prisoner housed at the prison. 5 In addition, Government counsel

stated that the Government’s position does not change by this new report.

While the court remains sympathetic to Mendoza’s allegations regarding

the possible complications caused by the COVID-19 virus “[s]uch

speculation does not constitute a ‘compelling reason’ for temporary

release.” United States v. Loveings, Cr. No. 20-51, 2020 WL 1501859 *3



4 Also attached to the Government’s brief is a supplemental memorandum
from Warden Betti to the LCP staff dated March 20, 2020 (Doc. 24-2),
which sets forth the implementation of body temperature screening
checks for all employees and lawyers for inmates as they enter the
facility.
5 Government counsel stated that he received this information from the

United States Marshals Service.
                                    9
(W.D. Pa. Mar. 30, 2020). Thus, we are simply left to speculate whether

Mendoza’s continued incarceration would likely increase his risk of harm.

       Lastly, Mendoza raises general concerns about counsel being able

to communicate with him while he remains incarcerated at the LCP. In

his memorandum of March 13, 2020, to the staff, Warden Betti

announced plans to allow lawyers to meet with their clients in a visitation

room separated by glass unless written permission is granted by the

Warden or Deputy Warden to conduct an in-person meeting. Further,

the court is confident that the LCP will respect the privileged nature of

the communications between attorneys and their clients as nothing to the

contrary has been brought to our attention to cause us concern. Our court

has temporarily continued all in-court proceedings through May 12,

2020, which lessens a criminal defendant’s concerns about assisting his

or her attorney in the preparation of a defense. See General Order 20-

01.

III.   Conclusion

       For all of reasons set forth above, Mendoza has failed to rebut the

presumption of detention, and further he is not entitled to a




                                    10
reconsideration of our order of detention under 18 U.S.C. § 3142(i).

Therefore, his motion is denied.

      An appropriate order follows.

                                   s/Joseph F. Saporito, Jr.
                                   JOSEPH F. SAPORITO, JR.
                                   U.S. Magistrate Judge
Dated: April 3, 2020




                                      11
